

115 HR 4875 IH: Low-Wage Federal Contractor Employee Back Pay Act of 2018
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4875IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of Federal contractor employees that may be placed on unpaid leave as a result of the Federal Government shutdown, and for other purposes. 
1.Short titleThis Act may be cited as the Low-Wage Federal Contractor Employee Back Pay Act of 2018. 2.Compensation for furloughed Federal contractor employeesTitle VII of Division E of the Consolidated Appropriations Act, 2017 (Public Law 115–31) is amended by adding at the end the following new section: 
 
750.If a Federal contractor that provides retail, food, custodial, or security services to the Federal Government places the employees of such contractor on unpaid leave as a result of any lapse in appropriations which begins in fiscal year 2018, the Government shall provide compensation to such employees at their standard rate of compensation for the period of such lapse.. 